WIGGINTON, Judge.
Veri appeals the Parole and Probation Commission’s determination of his presumptive parole release date. We affirm. Veri was timely interviewed within six months of his confinement in execution of judgment, Section 947.16(1), Florida Statutes, and was interviewed under the applicable guidelines in effect at the time of the interview; Veri’s ex post facto argument is without merit. May v. Florida Parole and Probation Commission, 424 So.2d 122 (Fla. 1st DCA 1982), aff’d, 435 So.2d 834 (Fla. 1983); Britt v. Florida Parole and Probation Commission, 417 So.2d 1079 (Fla. 1st DCA 1982); Overfield v. Florida Parole and Probation Commission, 418 So.2d 321 (Fla. 1st DCA 1982).
JOANOS and ZEHMER, JJ., concur.